DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 10-17, and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to a method for targeting particular portions of a text for analysis by first scanning the text for a trigger, which is a mental process. Accordingly, the claim has been evaluated in accordance with the USPTO Subject Matter Eligibility Test as provided in MPEP § 2106(III).
Step 2A Prong 1: Does the claim recite a judicial exception?

The limitations “recognize[ing] one or more triggers, wherein the triggers are elements within natural language content that indicate a portion of natural language content that is to be targeted with a deep parse operation,” “receiving … a portion of natural language content from a corpus of natural language content,” “performing … a pre-deep parse scan operation of the portion of natural language content based on the one or more triggers to identify one or more sub-portions of the portion of natural language content that contain at least one of the one or more triggers,” and “performing … a natural language processing operation comprising a deep parse of only the one or more sub-portions of the portion of natural language content that contain at least one of the one or more triggers, while other sub-portions of the portion of natural language content are not deep parsed” encompass a mental process. A human may readily scan a text for character strings and determine corresponding portions of the text to analyze.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The claim recites the additional element of performing the claimed process using “a data processing system comprising at least one processor and at least one memory, wherein the at least one memory comprises instructions that are executed by the at least one processor to configure the at least one processor to implement a targeted deep parse natural language 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
As discussed above, the additional elements of performing the claimed process using “a data processing system” amounts to no more than mere instructions to apply the abstract idea using generic computer technology. Merely employing generic computer technology to carry out a procedure is “insufficient to add an inventive concept to an otherwise abstract idea.” See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 614 (Fed. Cir. 2016). Accordingly, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Conclusion
The claim has been found to be directed to an abstract idea without reciting additional elements that amount to significantly more than the abstract idea. Therefore, the claim does not qualify as patent eligible subject matter under 35 U.S.C. § 101.
Claim 2, which depends on claim 1, is directed to specifying triggers for processing a portion of natural language content. This limitation encompasses a mental process. Therefore, the claim is not patent eligible.
Claim 3, which depends on claim 1, is directed to associating an indicator with a portion of natural language content. This limitation encompasses a mental process. Therefore, the claim is not patent eligible.
Claim 4, which depends on claim 1, is directed to skipping portions of natural language content that do not have an associated indicator. This limitation encompasses a mental process. Therefore, the claim is not patent eligible.
Claim 5, which depends on claim 1, is directed to generating a parse tree to perform natural language processing. This limitation encompasses a mental process. Therefore, the claim is not patent eligible.
Claim 6, which depends on claim 1, is directed to specific triggers that include terms, phrases, character strings, or metadata. This limitation encompasses a mental process. Therefore, the claim is not patent eligible.
Claim 7, which depends on claim 1, is directed to portions of content comprising metadata (i.e., data about data). This limitation encompasses a mental process. Therefore, the claim is not patent eligible.
Claim 10, which depends on claim 1, is directed to performing the natural language processing in response to a request. This limitation encompasses a mental process. Therefore, the claim is not patent eligible.
Claims 11-17 are directed to instructions stored in a medium that implement the methods recited in claims 1-7, respectively. The media claims are no different than the corresponding method claims in substance. Accordingly, these claims are subject matter See Alice Corp. Pty. Ltd. v. CLS Bank Intern., 573 U.S. 208, 226-27 (2014).
Claim 20 is directed to an apparatus that implements the method recited in claim 1. The apparatus claim is no different than the corresponding method claim in substance. Accordingly, this claim is subject matter ineligible for substantially the same reasons indicated above. See Alice Corp. Pty. Ltd. v. CLS Bank Intern., 573 U.S. 208, 226-27 (2014).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 10-14, 16-17, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Razdow, US 2009/0171625 A1.
Regarding claim 1, Razdow teaches a method, in a data processing system comprising at least one processor and at least one memory, wherein the at least one memory comprises instructions that are executed by the at least one processor to configure the at least one processor to implement a targeted deep parse natural language processing system, the method comprising: 
Configuring the targeted deep parse natural language processing system to recognize one or more triggers, wherein the triggers are elements within natural language content that indicate a portion of natural language content that is to be targeted with a deep parse operation. In Razdow, a system may configured to recognize a trigger (i.e., “signal”). Razdow fig. 2B (step 226), ¶¶ 56-57. The trigger serves to indicate that an associated portion of content should be parsed. Id. 
Receiving, by the targeted deep parse natural language processing system, a portion of natural language content from a corpus of natural language content. Razdow fig. 2B (step 222), ¶ 56.
Performing, by the targeted deep parse natural language processing system, a pre-deep parse scan operation of the portion of natural language content based on the one or more triggers to identify one or more sub-portions of the portion of natural language content that contain at least one of the one or more triggers. In Razdow, a system may scan received content to identity a trigger and an associated portion of content. Razdow fig. 2B, ¶¶ 56-57.
Performing, by the targeted deep parse natural language processing system, a natural language processing operation comprising a deep parse of only the one or more sub-portions of the portion of natural language content that contain at least one of the one or more triggers, while other sub-portions of the portion of natural language content are not deep parsed. In Razdow, only the identified portions of content will be parsed. Razdow fig. 2B, ¶¶ 56-57.
Regarding claim 2, which depends on claim 1, Razdow teaches wherein configuring the targeted deep parse natural language processing system comprises: determining one or more annotators of a cognitive computing system that are enabled to process the portion of natural language content; and configuring the targeted deep parse natural language processing system with configuration information associated with the one or more annotators, wherein the configuration information specifies triggers for each of the one or more annotators. In Razdow a 
Regarding claim 3, which depends on claim 1, Razdow teaches wherein performing the pre-deep parse scan operation of the portion of natural language content comprises associating with each of the one or more sub-portions of the portion of natural language content, a deep parse indicator specifying that the one or more sub-portions of the portion of natural language content are to be deep parsed by a deep parser of the targeted deep parse natural language processing system. In Razdow, a portion of content may be parsed based on an associated indicator (i.e., signal). Razdow fig. 2B, ¶¶ 56-65.
Regarding claim 4, which depends on claim 3, Razdow teaches wherein performing the natural language processing operation comprising the deep parse of only the one or more sub-portions of the portion of natural language content that contain at least one of the one or more triggers comprises executing a deep parser on the portion of natural language content, wherein the deep parser skips sub-portions of the portion of natural language content that do not have associated deep parse indicators. In Razdow, portion of content that do not have an associated indicator (i.e., signal) may be skipped. Razdow fig. 2B, ¶¶ 56-65.
Regarding claim 6, which depends on claim 1, Razdow teaches wherein the one or more triggers comprise one or more of terms, phrases, character strings, or metadata. Razdow ¶ 61.
Regarding claim 7, which depends on claim 1, Razdow teaches wherein the one or more sub-portions of the portion of natural language content comprises at least one portion of metadata associated with the natural language content. Razdow ¶ 55.
Regarding claim 10, which depends on claim 1, Razdow teaches wherein the natural language processing operation is performed in response to a request from a client computing device, and wherein the natural language processing operation comprises at least one of a decision support natural language processing operation, a question answering operation, or a recommendation generation operation, for responding to the request. In Razdow, the processing may be performed in repose to a request from a client computing device. Razdow ¶ 78. The processing may support a question answering operation. Id. ¶¶ 98-103.
Claims 11-14 and 16-17 are drawn to instructions stored in a medium which implement the methods recited in claims 1-4 and 6-7, respectively. Accordingly, these claims are rejected for substantially the same reasons as indicated in the above rejections of the corresponding claims.
Claim 20 is drawn to an apparatus which implements the method recited in claim 1. Accordingly, this claim is rejected for substantially the same reasons as indicated in the above rejection of the corresponding claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Razdow, US 2009/0171625 A1, in view of Official Notice.
Regarding claim 5, which depends on claim 1, the combination of Razdow with Official Notice teaches wherein performing the natural language processing operation comprises generating a parse tree for each of the one or more sub-portions and performing a natural language processing operation on the parse trees for the one or more sub-portions. In Razdow, each portion of selected natural language content may be parsed by a parsing module. Razdow fig. 2B (step 230), ¶ 56. Razdow does not explicitly disclose using a parse tree to perform the parsing. However, Official Notice is taken that the use of a parse tree in performing natural language processing is a fundamental concept in the art.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Razdow’s process of parsing indicated natural language content with the Official Notice of using a parse tree to perform natural language processing. Such a modification would utilize a conventional technique to accomplish the goal of parsing the selected natural language content.
Claim 15 is drawn to instructions stored in a medium which implement the method recited in claim 5. Accordingly, this claim is rejected for substantially the same reasons as indicated in the above rejection of the corresponding claim.

Allowable Subject Matter
Claims 8-9 and 18-19 contain allowable subject matter.
Claims 8-9 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/Primary Examiner, Art Unit 2144